DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application is being examined under the pre-AIA  first to invent provisions.

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 04/14/20, 04/17/20, 09/04/20, and 03/16/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Examiner.

Response to Preliminary Amendment 
4. 	As per Applicant's instruction as filed on 04/14/20, claim 1 has been canceled, and claims 2-12 have been newly added.

Non-Statutory Double Patenting 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 15-16, and 18-19 of U.S. Patent No. (10,298,962 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 2-3, 5-6, and 10-12 in the instant/present application is fully disclosed in the above patent(s) and is covered by the above patent(s), since the above patent(s) and the instant/present application are claiming common subject matter as follows.
Claims 2-3, 5-6, and 10-12 recite substantially all of claimed features as recited in the patented claims11-12, 15-16, and 18-19  of U.S. Patent No. (10,298,962 B2). 
Furthermore, since dependent claims 4 and 7-9 are directed to further limitations based on the independent claim 2, claims 2-12 as a whole do fall within the classes set forth in the nonstatutory double patenting rejection. 

7.	Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. (10,666,983 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 2-12 in the instant/present application is fully disclosed in the above patent(s) and is covered by the above patent(s), since the above patent(s) and the instant/present application are claiming common subject matter as follows.

Therefore, claims 2-12 do fall within the classes set forth in the nonstatutory double patenting rejection as discussed above. 

8.	Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. (8,971,419 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 2, 5-9, and 12 in the instant/present application is fully disclosed in the above patent(s) and is covered by the above patent(s), since the above patent(s) and the instant/present application are claiming common subject matter as follows.
Claims 2, 5-9, and 12 recite substantially all of claimed features as recited in the patented claims 1 and 4-7 of U.S. Patent No. (8,971,419 B2). 
Furthermore, since dependent claims 3-4 and 10-11 are directed to further limitations based on the independent claim 2, claims 2-12 as a whole do fall within the classes set forth in the nonstatutory double patenting rejection. 

Allowable Subject Matter
9.	Claims 2-12 are allowed on merits, but claims 2-12 are contingent upon overcoming the nonstatutory double patenting rejection as discussed above.

10.	Independent claims 2 and 12, corresponding dependent claims 3-11 and 13-20 (by virtue of dependencies) are allowed on merits as having incorporated the allowable subject matter at least comprising:
deriving a reconstructed picture of a current picture;
applying a deblocking filtering process on the reconstructed picture;
wherein applying the deblocking filtering process includes:
setting a boundary strength (bS) value on a target boundary in the reconstructed picture; determines whether deblocking filtering is to be applied when the derived bS is larger than 0;
determines whether a strong filtering is to be applied or a weak filtering is to be applied when the deblocking filtering is determined to be applied; and
applying the strong filtering or the weak filtering on the target boundary, 
wherein the bS value is set for the target boundary which is an overlapped boundary of a boundary of a bS setting unit and a boundary of a deblocking filtering unit,
wherein the deblocking filtering unit is an array of 8x8 samples and the bS setting unit is an array of 4x4 samples.
The prior art of record fails to anticipate or make obvious the novel feature(s) (extra emphasis added on the underlined claim limitation(s)) as specified in claims 2, 12, and 21.
Accordingly, if nonstatutory double patenting rejection is overcome, then the application would be placed in a condition for allowance.

Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Cha et al (2006/0146941 A1), Deblocking control method considering Intra BL Mode and multilayer video encoder/decoder using the same. 
B)	Ikai et al (2013/0077884 A1), Filter device, image decoding device, image encoding device, and filter parameter data structure. 
C)	Sun (2006/0126962 A1), System/method for reducing blocking artifacts with reduced complexity for spatially-scalable video coding. 
D) 	Sun (2011/0116549 A1), System/method for reducing blocking artifacts with reduced complexity for spatially-scalable video coding.

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








 


/SHAWN S AN/Primary Examiner, Art Unit 2483